            Case 1:14-cv-01897-CRC Document 24 Filed 04/01/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FAUSTO GABRIEL FABRE,                         )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 1:14-cv-01897-CRC
                                              )
NEIGHBORS CONSEJO,                            )
                                              )
       Defendant.                             )

                    JOINT STIPULATION OF VOLUNTARY DISMISSAL

       Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Fausto Gabriel Fabre and

Defendant Neighbors Consejo hereby stipulate to the dismissal of this case without prejudice.

Dismissal without prejudice is appropriate at this point because Plaintiff Fabre’s claims are in the

process of being resolved in proceedings involving Defendant Neighbors Consejo before the

Bankruptcy Court. See Neighbors Consejo Bankruptcy, Petition No. 1:15-BK-00373-SMT

(United States Bankruptcy Court, District of Columbia).


Dated: April 1, 2019                          Respectfully submitted,

                                                      /s/ Justin Zelikovitz
                                              Justin Zelikovitz (DC Bar No. 986001)
                                              Law Office of Justin Zelikovitz PLLC
                                              519 H Street NW, Second Floor
                                              Washington, DC 20001
                                              (202) 803-6083
                                              justin@dcwagelaw.com

                                              Counsel for Plaintiff Fabre




                                                  1
Case 1:14-cv-01897-CRC Document 24 Filed 04/01/19 Page 2 of 2



                                  /s/ Seth A. Rosenthal
                           Seth A. Rosenthal (DC Bar No. 482586)
                           Venable LLP
                           575 7th Street, N.W.
                           Washington, DC 20004
                           (202) 344-4741
                           sarosenthal@venable.com

                           Counsel for Defendant Neighbors Consejo




                              2
